NO. 07-11-0037-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL D

                                DECEMBER 22, 2011


                                  NANCY Y. IIAMS,

                                                                Appellant
                                           v.

              FEDERAL NATIONAL MORTGAGE ASSOCIATION A/K/A
                              FANNIE MAE,

                                                                Appellee
                         _____________________________

      FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY;

         NO. 10-1185-CC4; HONORABLE JOHN MCMASTER, PRESIDING


                               Memorandum Opinion


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Nancy Y. Iiams appeals pro se a trial court judgment of forcible detainer ordering

Iiams to vacate the premises at 3813 Links Lane, Round Rock, Texas, in favor of the

Federal National Mortgage Association (Fannie Mae). She contends that the trial court

denied her due process in failing to explain to her that Rule of Evidence 902 would be

used at trial to authenticate copies of the Substitute Trustee’s Deed as a business

record to show that Fannie Mae purchased the property at a foreclosure sale. She
further contends that original documents must be used.        We affirm for the following

reasons.

       First, Iiams failed to raise her due process allegation at the hearing when the

business records were introduced into evidence.          Thus, the contention was not

preserved for review. Neely v. Commission for Lawyer Discipline, 302 S.W.3d 331, 339

n.6 (Tex. App.–Houston [14th Dist.] 2009, pet. denied) (the failure to raise a due process

claim to the trial court waives it).

       Second, Iiams cited no legal authority supporting her contention that the trial

court had a duty to explain the Rules of Evidence to her or that only original documents

could have been admitted at the hearing. By failing to do so, she inadequately briefed

her complaints and, therefore, waived them. TEX. R. APP. P. 38.1(h) (stating that the

brief must contain a clear and concise argument for the contentions made, with

appropriate citations to authorities and to the record); ERI Consulting Engineers, Inc. v.

Swinnea, 318 S.W.3d 867, 880 (Tex. 2010).

       Third, a pro se litigant is held to the same rules as a licensed attorney. Mansfield

State Bank v. Cohn, 572 S.W.2d 181, 184-85 (Tex. 1978); Alexander Shren-Yee Cheng

v. Zhaoya Wang, 315 S.W.3d 668, 672 (Tex. App.–Dallas 2010, no pet.) (a pro se

litigant not understanding the technicalities of the rules of evidence does not constitute

grounds for reversal); Baughman v. Baughman, 65 S.W.3d 309, 314 (Tex. App.–Waco

2001, pet. denied) (stating that the rules of evidence contain no provision for being

relaxed because one party is not represented by an attorney). Thus, Iiams was bound

by the rules irrespective of whether anyone explained them to her.



                                            2
       Fourth, Iiams does not argue that the requirements contained in Texas Rule of

Evidence 902(10) (describing the manner of authenticating business records by

affidavit) were not met. Nor does she allege that the records in question failed to come

within an exception to the hearsay rule such as that provided in Texas Rules of

Evidence 803(6) and (7).     She also fails to contend that the evidence warranting

issuance of the writ of possession was insufficient despite application of the

aforementioned rules of evidence or otherwise contend that those rules were

inapplicable.

       Accordingly, we overrule the contentions she does assert and affirm the

judgment.



                                        Per Curiam




                                           3